Citation Nr: 1637453	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 5, 2011, and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, with service in Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent rating effective March 12, 2009.  In a July 2010 rating decision, the RO increased the rating from 10 percent to 30 percent, effective March 12, 2009.  Subsequently, in an October 2011 rating decision, the RO increased the rating from 30 percent to 50 percent, effective August 5, 2011.  

In October 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  In addition to recent mental health records, Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

Additionally, in April 2016, the Veteran filed a timely notice of disagreement (NOD) regarding the RO's March 2016 rating decision which denied entitlement to service connection for renal cell carcinoma.  In a June 2016 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD and the record indicates that additional action is pending, remand is not necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds that e issue of TDIU has been raised by the evidence of record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (noting that once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

At the 2014 VA examination, the Veteran contended that he is unable to secure and follow substantially gainful employment due to his service-connected PTSD.  He stated that he was last employed in 2008 at a friend's warehouse.  The Veteran reported that he recently tried to obtain work but that he couldn't imagine working with other people who he didn't know sitting around him.  The Board therefore finds that the issue of entitlement to TDIU has been raised.  The Board will consider the Veteran's TDIU claim as part and parcel of his increased rating claim for PTSD in accordance with the holding in Rice.  

Second, the Board finds that both issues must be remanded as TDIU requires a social and industrial survey, which may produce relevant information regarding the evaluation for PTSD; accordingly, the issues are inextricably intertwined in this case.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  


Accordingly, the case is REMANDED for the following action:

1. Develop the Veteran's claim for TDIU, to include providing the Veteran with appropriate notice regarding the TDIU claim.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire shall be utilized.

5. After any additional records are associated with the claims file, schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The examiner must review the claims file.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The examiner must not consider the Veteran's age and any nonservice-connected disorders. The examiner is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete explanation for any opinions expressed.

The examiner shall be notified that the Veteran's service-connected disabilities are PTSD and diabetes mellitus.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




